EXAMINER’S AMENDMENT/REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment per MPEP 1302.04 only addressing formal matters is entered into the record and appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




The application has been amended as follows: 

Amendments to the Specification:
Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 12, line 17:
[AltContent: connector]
    PNG
    media_image1.png
    285
    802
    media_image1.png
    Greyscale


Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 14, line 3: 
[AltContent: connector]
    PNG
    media_image2.png
    214
    785
    media_image2.png
    Greyscale




Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 21, line 10: 
[AltContent: connector]
    PNG
    media_image3.png
    144
    810
    media_image3.png
    Greyscale


Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 21, line 14: 
[AltContent: connector]
    PNG
    media_image4.png
    114
    811
    media_image4.png
    Greyscale


Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 21, line 19: 
[AltContent: connector]
    PNG
    media_image5.png
    89
    802
    media_image5.png
    Greyscale


Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 23, line 1: 
[AltContent: connector]
    PNG
    media_image6.png
    89
    763
    media_image6.png
    Greyscale


Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 23, line 10: 
[AltContent: connector]
    PNG
    media_image7.png
    82
    763
    media_image7.png
    Greyscale


Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 24, line 13: 
[AltContent: connector]
    PNG
    media_image8.png
    118
    786
    media_image8.png
    Greyscale


Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 28, line 1: 
[AltContent: connector]
    PNG
    media_image9.png
    216
    809
    media_image9.png
    Greyscale





Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 34, line 21:

    PNG
    media_image10.png
    158
    793
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    107
    781
    media_image11.png
    Greyscale


Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 37, line 22: 
[AltContent: connector]
    PNG
    media_image12.png
    317
    805
    media_image12.png
    Greyscale





Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 38, line 21:

    PNG
    media_image13.png
    148
    807
    media_image13.png
    Greyscale


Amend the specification filed 23 MAR 2020 at the paragraph beginning on    Page 39, line 9:

    PNG
    media_image14.png
    113
    807
    media_image14.png
    Greyscale


Amendments to the Drawings:
The following changes to the drawings have been approved by the examiner.
In Figure 10, replace the Figure legend “Fig. 10BIS” with --Fig. 10A-- pursuant to the specification revisions above.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Priority
Receipt is acknowledged of certified copies of papers filed 2 MAR 2022 as required by 37 CFR 1.55.

    PNG
    media_image15.png
    40
    821
    media_image15.png
    Greyscale

*  *  *
The above changes were made by the examiner to properly amend the specification per 37 CFR 1.121 since the instant specification of record lacks   paragraph numbering.  It is believed the drawing correction to SHEET No. 8   (containing Fig. 10BIS [sic] ) was mistakenly left out of the drawing correction filed 28 FEB 2022.  A proper sheet No. 8 with the correct Figure legend is required.  These revisions herein were not made in view of any prior art issues.
The following is an Examiner's Statement of Reasons for Allowance: 
The claims are deemed allowable over the prior art of record in view of Applicant’s remarks filed 28 FEB 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





29 March 2022